Citation Nr: 1004404	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to 
May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.

The issues of entitlement to service connection for tinnitus 
and for a skin condition and the issue of entitlement to a 
compensable rating for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a skin condition in a February 1994 
rating decision.  The Veteran was notified of the decision, 
but did not appeal it.

2.  Evidence obtained since the time of the February 1994 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service 
connection for a skin condition.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for a 
skin condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a skin condition was denied by a February 1994 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for a skin 
condition was initially denied by a February 1994 rating 
decision, which found that the evidence did not establish 
that a skin condition was secondary to the Veteran's time in 
service.  The Veteran did not appeal.

At the time of this rating decision, the evidence of record 
included service treatment records showing treatment for 
tinea versicolor in April 1969 and dermatophytosis in both 
feet in May 1969; although the Veteran denied having ever 
had any skin diseases on his medical history survey 
completed in conjunction with his separation physical and 
his skin was found to be normal at his separation physical.

Since the denial in February 1994, new evidence has been 
submitted to the Veteran's claims file.  Specifically, the 
new evidence shows that the Veteran had an itchy spot on his 
heel in January 2003 that was noted to have been present for 
6 months; and the Veteran was noted to have hand, groin, 
axially and facial lesions at an agent orange examination in 
July 2003.  The Veteran was also diagnosed with tinea 
pedis/corpora and tinea crurae in November 2004 and with 
tinea pedis/crurism, xerosis of the hands, and verruca of 
the right hand in July 2005.  In the July 2005 treatment 
record, the doctor stated that from a review of the service 
treatment records that the Veteran's wife brought in showing 
a tinea diagnosis while in service, he would deem the 
current skin problem service related.  

Lay statements were also received from the Veteran's brother 
and his wife.
The brother recalled that the Veteran had dry, flaky, raw 
skin for which he was treated in Vietnam and had continued 
to be a problem throughout his adult life; and the wife 
asserted that the Veteran had had skin rashes for as long as 
she had known him, although it does not appear that she met 
the Veteran until a number of years after he separated from 
service.  

The Board notes that for the limited purpose of reopening a 
claim, the evidence such as lay and medical statements is 
presumed to be credible.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In this case, the new evidence shows a currently diagnosed 
skin disability that is linked to the Veteran's service by 
both a lay statement establishing continuity of 
symptomatology and by a medical opinion of record which 
suggests that the Veteran's currently diagnosed skin 
condition maybe linked to his time in service.  Because 
these statements are presumed to be credible for the purpose 
of reopening, they are considered to be material in that 
they address the reason the Veteran's claim was previously 
denied and therefore they raise a reasonable possibility of 
substantiating the Veteran's claim. 

As such, the Veteran's claim is reopened.
 

ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for a skin condition is reopened, and to this 
extent, the appeal is granted.

REMAND

The Veteran asserts that he has tinnitus as a result of his 
time in service.  Service treatment records do not show any 
complaints of or treatment for tinnitus; and the Veteran's 
ears were found to be normal on his separation physical.  
The earliest evidence of tinnitus being diagnosed appears in 
a June 2003 VA audiology record where it was noted that the 
Veteran had constant tinnitus for 10 years.  A month later, 
in July 2003, the Veteran reported having tinnitus since the 
1980s.  However, in August 2004, the Veteran's brother wrote 
a statement indicating that the Veteran had complained about 
ringing in his ears since coming out of service.

Exposure to military noise has been conceded as the Veteran 
is service connected for hearing loss, based on such 
exposure, but evidence of post-service noise exposure is 
also of record, as the Veteran reported in July 2004 that 
following service he worked in an oil field for 
approximately 16 years and had been driving an 18-wheel 
truck since that time. 

A VA audiological examination was requested in April 2006; 
however, the examination was cancelled due to "incorrect 
jurisdiction."  The Veteran's representative has requested 
that this examination be rescheduled, and given the 
uncertainty as to the etiology of the Veteran's diagnosed 
tinnitus, as well as the fact that no examination has been 
provided, the Board concurs that an examination is 
warranted.  

With regard to the Veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss, the Veteran 
initially had his hearing tested in June 2003.  His hearing 
was subsequently retested as an outpatient in May 2008; and, 
while the results suggested that the Veteran's hearing may 
have worsened, the actual numerical results of the testing 
were not provided.  Given this, and that the evidence 
suggests that the Veteran's hearing acuity may have worsened 
since his hearing was last tested, a VA examination is 
warranted.

With regard to the Veteran's skin condition, service 
treatment records show treatment for tinea versicolor in 
April 1969 and for dermatophytosis in both feet in May 1969.  
However, the Veteran denied having ever had any skin 
diseases on his medical history survey completed in 
conjunction with his separation physical; and his skin was 
found to be normal at his separation physical.

The Veteran's brother submitted a statement in August 2004 
recalling that the Veteran had dry, flaky, raw skin for 
which he was treated in Vietnam and had continued to be a 
problem throughout his adult life.

The evidence confirms that the Veteran currently has a skin 
disability, as he was diagnosed with hand, groin, axially 
and facial lesions at an Agent Orange examination in July 
2003.  He was also diagnosed with tinea pedis/corpora and 
tinea crurae in November 2004; and with tinea pedis/crurism, 
xerosis of the hands, and verruca of the right hand in 
November 2005.  

In the November 2005 record, the doctor stated that from a 
review of the service treatment records that the Veteran's 
wife brought in showing a tinea diagnosis while in service, 
he would deem the current skin problem service related.  
However, it does not appear that this opinion was rendered 
after a review of the entirety of the Veteran's claims file 
including the service treatment records which showed normal 
skin at separation.  Nevertheless, because this medical 
statement suggests a relationship between the Veteran's 
current skin condition and his time in service, a VA 
examination is warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 
2008 to the present.

2.  Then, schedule the Veteran for a VA 
audiometric examination to determine the 
current nature and severity of his 
bilateral hearing loss.  The Veteran's 
claims file should be provided, and the 
examiner should review it.  In addition 
to conducting the requisite hearing 
tests, the examiner should comment on the 
functional effects, if any, of the 
Veteran's hearing loss disability. 

Additionally, after examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's tinnitus was 
caused by his time in military service.  
The examiner should address the Veteran's 
post-service noise exposure working in 
oil fields and as a truck driver, and 
should attempt to reconcile the report 
that the Veteran had ringing in his ears 
shortly after separation that was 
provided by the Veteran's brother with 
the Veteran's reports that his tinnitus 
had been present for only 10 years and 
that his tinnitus began in the 1980s.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale. 

3.  Schedule the Veteran for a VA 
dermatological examination.  The 
Veteran's claims file should be provided, 
and the examiner should review it.  The 
examiner should diagnose any current skin 
disability, and then should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed skin 
disability was either caused by or began 
during the Veteran's military service.  
The examiner should specifically address 
the two service treatment records which 
show treatment of tinea versicolor and 
dermatophytosis, and to the extent 
possible, reconcile those records with 
the finding of normal skin at separation 
and no medical evidence of a skin 
condition for many years after service.  
A complete rationale should be provided 
for any opinions expressed.

4.  Following completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case and 
allow the Veteran and his representative 
an appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board.  
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


